opinion of the court
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Whether chapter 10 of the book “State of Grace” defamed plaintiff is the only issue before us. We agree with the Appellate Division that whether the complaint sufficiently alleges that the Lisa Blake, portrayed in that chapter as a whore, refers to plaintiff is a matter for the court, and that the similarity of given name, physical height, weight and build, incidental grooming habits and recreational activities of plaintiff and Lisa Blake, a minor character in a work of fiction, are insufficient to establish that the publication was “of and concerning” plaintiff (Carlucci v Poughkeepsie Newspapers, 57 NY2d 883; Allen v Gordon, 56 NY2d 780, affg 86 AD2d 514; Sydney v MacFadden Newspaper Pub. Corp., 242 NY 208, 214; Lyons v New Amer. Lib., 78 AD2d 723, app withdrawn 53 NY2d 704).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed, with costs, in a memorandum.